WILKIN, Justice.
This action is based on allegations of conspiracy and fraud regarding stock of a company which has had a very involved history. Such actions usually require some background or scenery. The “short and plain statement” of Rule 8, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, is hardly sufficient without some explanatory remarks. The plaintiff has mentioned some persons, companies, conclusions, and facts which are merely descriptive and not strictly relevant, but they do not seem to be prejudicial. Courts are reluctant to order revision of pleadings unless the allegations objected to have no purpose or are clearly prejudicial.
The motions are overruled.